Citation Nr: 1613951	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, including as due to herbicide exposure and as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970.  

He provided testimony at a May 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have early onset peripheral neuropathy.

2. There was no event, disease, or injury manifesting in neuropathy symptoms during active service; symptoms of neuropathy were not unremitting in service or since service separation.

3. There is no medical nexus, either of causation or aggravation, between peripheral neuropathy and either active service or service-connected diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper and lower extremities was not incurred in or aggravated by service, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

Peripheral neuropathy is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under the current regulations, presumptive service connection is warranted for early onset peripheral neuropathy, among other disorders.  38 C.F.R. § 3.309(e).  The regulations formerly contemplated "acute and subacute peripheral neuropathy;" however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  

The amendment was based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 ("Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure was not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 C.F.R. 3.307(a)(6)(ii) and 38 C.F.R. 3.309(e) with the term "early-onset" and removed the Note to 38 C.F.R. 3.309(e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection.  

In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 Fed. Reg. 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540-03 (2010). 

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

Presumptive service connection for the above disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
In this case, the Veteran contends that his current peripheral neuropathy of the upper and lower extremities was caused by exposure to Agent Orange when he was in Vietnam during active service.  Alternatively, he contends that his peripheral neuropathy was caused or aggravated by his service-connected diabetes mellitus.   

The Veteran's DD Form 214 shows that he had in-country service in Vietnam from August 1969 to September 1970.  Therefore, in-service exposure to herbicides is conceded.  However, after a review of all of the evidence, lay and medical, the weight of the evidence is against a grant of service connection for peripheral neuropathy, either on a presumptive or direct basis, and including as secondary to his service-connected diabetes mellitus.  

First, the weight of the evidence is against a finding that the Veteran has early onset peripheral neuropathy, in that the evidence weighs against a finding that it manifested to a degree of 10 percent or more within a year after the last date on which he was exposed to an herbicide agent during active service.   

Service treatment records are entirely negative for any signs, symptoms, findings, treatment, or diagnosis of peripheral neuropathy of the extremities.  Indeed, the September 1970 separation examination report indicates a normal neurologic evaluation and normal clinical evaluation of the upper and lower extremities.  Moreover, there is no evidence, nor does the Veteran contend, that symptoms of peripheral neuropathy manifested within one year of his exposure to herbicides and service separation in September 1970.  

Therefore, because the Veteran does not have early onset peripheral neuropathy, a medical nexus for peripheral neuropathy may not be presumed as a matter of law under the provisions of 38 C.F.R. § 3.309(e).  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044. After a review of all the evidence of record, lay and medical, the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting neuropathy during active service, and that the preponderance of the evidence demonstrates that symptoms of neuropathy were not unremitting in service.

As noted above, service treatment records are entirely negative for any signs, symptoms, treatment, or diagnoses of neuropathy during active service.  The September 1970 separation examination report indicating normal clinical evaluation of the lower and upper extremities and neurologic system provides highly probative evidence against the contention that neuropathy manifested during active service.  

The Board also finds that the weight of the evidence demonstrates that symptoms of neuropathy have not been unremitting since separation from active service in September 1970.  Specifically, following service separation in September 1970, the evidence of record does not show any complaints, diagnosis, or treatment for neuropathy symptoms until May 2003, when the Veteran reported intermittent right leg numbness.      

The absence of post-service complaints, findings, diagnosis, or treatment for more than three decades after service separation is one factor that tends to weigh against a finding of unremitting symptoms of neuropathy after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence tending to show that neuropathy symptoms have not been unremitting since service separation includes the May 2003 private treatment record indicating that the Veteran reported right leg numbness since 2000, placing its onset three decades after service separation.  

Moreover, the evidence demonstrates that his neurological symptoms of the lower extremities, diagnosed as radiculopathy in 2003, resolved after he underwent surgery, and that there were no further complaints of neuropathy symptoms until 2009, providing further evidence against any contention of unremitting neuropathy symptoms since service separation (here, the Board notes that the Veteran does not have service connection for any back disability).  

A July 2003 treatment note indicates that the Veteran's radiculopathy symptoms resolved after he underwent a lumbar laminectomy and discectomy.  The next chronological report or treatment of neuropathy symptoms was not until June 2009, when he reported numbness and tingling in his arms and legs.  Indeed, at a January 2008 follow up visit for the Agent Orange registry, he specifically denied any paresthesias or weakness.  Moreover, neurological testing of the extremities was negative at a May 2008 VA examination for diabetes mellitus, as well as a March 2009 podiatry examination.      

Moreover, as noted above, at no point when seeking treatment after service or even during the course of this appeal did the Veteran provide a history of neuropathy symptoms occurring or beginning during active service or of unremitting symptoms of neuropathy since service separation.  The absence of such statements is probative evidence against his claim as it is assumed that he would provide a thorough and accurate medical history in order to receive the best treatment for his symptoms.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the Veteran filed claims for service connection for various disabilities in January and December 2008, but did not mention any peripheral neuropathy symptoms at that time. This suggests to the Board that there was no pertinent symptomatology of neuropathy at that time. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for peripheral neuropathy, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not incur his current peripheral neuropathy in service, or the lack of neuropathy symptomatology at the time he filed the claim, or both.

To the extent that the Veteran's more recent assertions made as part of the current compensation claim can be interpreted as a contention that he has had symptoms of neuropathy since separation from service in September 1970, the Board finds that, while he is competent to report the onset of such symptoms, any recent reports of unremitting symptoms of neuropathy since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Veteran's statements as to unremitting symptoms of neuropathy after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any signs, symptoms, treatment, findings, or diagnosis of neuropathy, the lack of any post-service documentation of treatment or diagnoses of neuropathy until 2003, the treatment records showing that radiculopathy symptoms resolved in 2003 and absence of any additional neuropathy symptoms until 2009, the 2008 and 2009 VA treatment notes and VA examination report specifically noting normal neurological evaluations of the extremities and no notation of any neuropathy symptoms in the extremities, the claims for service connection for other disabilities in January and December 2008 with no mention of neuropathy symptoms, and the absence of a history of neuropathy symptoms beginning during service in the post-service treatment records and in the course of the current appeal. 

As such, the evidence does not support a finding of continuous peripheral neuropathy symptomatology since service, so as to warrant a finding of a nexus between the currently claimed disorder and active service. 

The Board has considered the Veteran's lay statements that his current peripheral neuropathy was caused by either active service or by his service-connected diabetes mellitus.  However, his statements alone do not establish a medical nexus.  Indeed, while he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that he is not competent to address.

Moreover, the weight of the competent medical evidence is against a finding of a nexus between the current peripheral neuropathy and either active service or a service-connected disability.  Specifically, in March 2010, a VA examiner opined that the paresthesias in the hands and feet was less likely as not secondary to diabetes mellitus, reasoning that the Veteran had normal hemoglobin A1C levels for a protracted period of time, treated with a single dose of metformin, and, in light of selected blood sugars that had been elevated (essentially, because the Veteran's diagnosis, based on those results, would be impaired fasting glucose rather than diabetes).  Rather, the examiner stated that past history of exposure to some toxic agent induced a sensory peripheral neuropathy that was not diabetic.  The VA examiner did not address whether the toxic agent could have been Agent Orange, nor did he provide a rationale as to why he believed the neuropathy was related to a toxic agent.
      
Next, in October 2011, a different VA examiner checked "yes" in response to the question of whether the Veteran had a lower extremity diabetic peripheral neuropathy, but then, in the same report, stated that the left lower extremity sensory peripheral neuropathy and mild chronic radiculopathy at L4-L5 were most likely the result of long-standing disc disease, diagnosed in 1995, that required laminectomy in 2003 and which preceded the diagnosis of diabetes mellitus.  The VA examiner did not explain how this opinion reconciled with private treatment records which, as noted above, show that following the lumbar laminectomy and discectomy in July 2003, the Veteran reported that normal sensation had returned to his right leg, and subsequent treatment records do not show complains of numbness or tingling in the extremities until 2009.  
      
With regard to the upper extremities, the October 2011 VA examiner opined that the reported symptoms were compatible with carpal tunnel syndrome due to the Veteran's occupation as a carpenter for 30 years, despite the fact that he retired in 1995 and did not report symptoms in the upper extremities until 2009.  He submitted a May 2011 EMG report signed by a private neurologist which stated that peripheral sensory neuropathy was most likely due to diabetes mellitus, but was not accompanied by any rationale.  Finally, in a May 2015 VA podiatry note, the podiatrist noted that the Veteran's complained of upper and lower extremity paresthesia and "pins and needles" sensation, and opined that it was more likely than not that his stocking/glove neuropathy was due to diabetes mellitus.  

The Board obtained a VHA opinion from a neurologist in April 2015.  In his report, the neurologist opined that the current peripheral neuropathy was not related to Agent Orange exposure, and that the Veteran's diabetes mellitus did not cause or aggravate his peripheral neuropathy.  After pointing out that the current diagnosis of peripheral neuropathy was questionable, the neurologist reasoned that the relationship between Agent Orange and neurological disease had been well studied, and cited to a recent article which found no data to suggest a causative relationship from exposure to herbicides many years later after termination of exposure to those who did not originally experience early onset neuropathy, noting that the Veteran in this case did not experience early onset neuropathy.  

Further, the neurologist reasoned that the Veteran's diabetes was under good control in the seven years immediately preceding the complaints and diagnosis of peripheral neuropathy, citing to A1C levels ranging from 5.3 to 5.7 from 2003 to 2010, consistent with good control of diabetes.  The neurologist went on to explain that there were many causes of peripheral neuropathy, including alcohol abuse, and noted that a March 2009 VA treatment note indicated that the Veteran had self-medicated with alcohol for over 25 years.  Moreover, the neurologist stated that in a large percentage of cases, the etiology of peripheral neuropathy remained unknown.   

The Board finds that the April 2015 VHA opinion is the most persuasive and probative of the competent medical opinions of record, as it is accompanied by detailed rationale and citation to both medical studies and the medical evidence of record.  The VHA specialist was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinions.  

By contrast, the May 2011 EMG report and May 2015 podiatry note in which the clinicians opined that the Veteran's neuropathy was related to diabetes were unaccompanied by any rationale whatsoever.  Further, the March 2010 VA examiner's opinion that the neuropathy was due to exposure to an unknown toxin in the past was also unaccompanied by any rationale or basis in either the service or post-service treatment records.    

For these reasons, the April 2015 opinion of the VHA specialist has been afforded greater weight than the other opinions of record in reaching the conclusions that there is no medical nexus between the current peripheral neuropathy and either active service, including Agent Orange exposure, and service-connected diabetes mellitus.  Further, the April 2015 VHA specialist has expertise, education, and training that the Veteran is not shown to have.  As such, his etiology opinions are afforded more weight than those of the Veteran.  The VHA opinion is adequate and the most probative evidence of record.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's peripheral neuropathy and service, including no credible evidence of recurrent symptoms of peripheral neuropathy during active service or following service separation or competent medical evidence establishing a link between the claimed peripheral neuropathy and either active service or his service-connected diabetes mellitus.  

Therefore, the preponderance of the lay and medical evidence of record weighs against the claim for service connection for peripheral neuropathy of the upper and lower extremities, and outweighs the Veteran's more recent contentions regarding in-service recurrent symptoms and recurrent post-service symptoms.  For these reasons, the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify in this case was satisfied by way of a July 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA opinion, and the Veteran's statements.  He was also provided with a hearing in May 2013 that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Next, the April 2015 VHA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the claims file.  The VHA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.  


REMAND

In a February 2015 rating decision, the RO denied a claim of entitlement to service connection for erectile dysfunction.  Later that month, the Veteran filed a timely notice of disagreement (NOD) with that decision.  The RO has not had the opportunity to furnish him with a statement of the case (SOC) on this issue.  In such cases, He is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to service connection for erectile dysfunction is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with an SOC pertaining to the issue of service connection for erectile dysfunction.  Advise him that he must file a substantive appeal within 60 days.  The issue should be returned to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


